DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement submitted on April 1, 2021 has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al. (U.S. Patent Application Publication # 2021/0251007 A1).
Regarding claim 19, Fang teach a non-transitory computer-readable medium (Fig.12 @ 1202; Paragraph [0085]) carrying one or more headers for a data packet configured for transmission over a shared channel (read as IEEE 802.11 shared bands) in a data communications network (read as “Techniques for sharing channel availability information using virtual sensing …”(Abstract) For example, “a message carrying a multi-channel occupancy information for multiple channels over a wireless communication medium and performing, by the wireless terminal, an access to the wireless communication medium by avoiding collisions using the multi-channel occupancy information.”(Abstract)), 
wherein a layer 2 data header (read as MAC header (Fig.4A-4C)) includes a channel utilization field that holds data that indicates congestion perceived by a first node on the data communications network. (read as multi-channel occupancy information (Fig(s).4A-4C; Paragraph [0080]); For example, “the message comprises the multi channel occupancy information in a MAC header portion of the message.”(Paragraph [0080]))
Regarding claim 21, and as applied to claim 19 above, Fang et al. teach a non-transitory computer-readable medium (Fig.12 @ 1202; Paragraph [0085]) wherein the channel utilization field is one bit in length.(Fig(s).4A-4C)
Allowable Subject Matter
5.	Claims 1, 7, and 13 are allowed.
The following is of statement for the reasons for the indication of allowable subject matter.
Regarding claim 1, the best prior art found during the examination of the present, Yang et al. (U.S. Patent Application Publication # 2021/0251007 A1) teach “the virtual mini-slot partitioning may be used for defining feedback transmissions only, such that shared channel resource allocation (e.g., physical downlink shared channel (PDSCH) and physical uplink shared channel (PUSCH) resource allocation) can follow a different scheduling granularity, parameters, etc. than that indicated by the virtual mini-slots.”(Paragraph [0070]) in view of Fang et al. (U.S. Patent Application Publication # 2021/0251007 A1) teach “Techniques for sharing channel availability information using virtual sensing …”(Abstract) For example, Fang et al. teach “a message carrying a multi-channel occupancy information for multiple channels over a wireless communication medium and performing, by the wireless terminal, an access to the wireless communication medium by avoiding collisions using the multi-channel occupancy information.”(Fig(s).4A-4C; Abstract), but fail to disclose: “… determining a time slot interval, T, based on a longest data packet to be transmitted on a shared channel in a data communications network; 
determining at a first node in the data communications network a local base time, t0, equal to a time at an end of receipt of a successful acknowledgement control packet on the shared channel;  … and
determining that the local data packet was successfully transmitted when a successful acknowledgement control packet that uniquely indicates the local data packet is received on the shared channel within the interval T of transmitting the local data packet.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-6 are also allowed by virtue of their dependency on claim 1.
Regarding claim 7, the best prior art found during the examination of the present, Yang et al. (U.S. Patent Application Publication # 2021/0251007 A1) teach “the virtual mini-slot partitioning may be used for defining feedback transmissions only, such that shared channel resource allocation (e.g., physical downlink shared channel (PDSCH) and physical uplink shared channel (PUSCH) resource allocation) can follow a different scheduling granularity, parameters, etc. than that indicated by the virtual mini-slots.”(Paragraph [0070]) in view of Fang et al. (U.S. Patent Application Publication # 2021/0251007 A1) teach “Techniques for sharing channel availability information using virtual sensing …”(Abstract) For example, Fang et al. teach “a message carrying a multi-channel occupancy information for multiple channels over a wireless communication medium and performing, by the wireless terminal, an access to the wireless communication medium by avoiding collisions using the multi-channel occupancy information.”(Fig(s).4A-4C; Abstract), fail to discloses: “… determining a time slot interval, T, based on a longest data packet to be transmitted on a shared channel in a data communications network; 
determining at a first node in the data communications network a local base time, t0, equal to a time at an end of receipt of a successful acknowledgement control packet on the shared channel; … and 
determining that the local data packet was successfully transmitted when a successful acknowledgement control packet that uniquely indicates the local data packet is received on the shared channel within the interval T of transmitting the local data packet.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 8-12 are also allowed by virtue of their dependency on claim 7.
Regarding claim 13, the best prior art found during the examination of the present, Yang et al. (U.S. Patent Application Publication # 2021/0251007 A1) teach “the virtual mini-slot partitioning may be used for defining feedback transmissions only, such that shared channel resource allocation (e.g., physical downlink shared channel (PDSCH) and physical uplink shared channel (PUSCH) resource allocation) can follow a different scheduling granularity, parameters, etc. than that indicated by the virtual mini-slots.”(Paragraph [0070]) in view of Fang et al. (U.S. Patent Application Publication # 2021/0251007 A1) teach “Techniques for sharing channel availability information using virtual sensing …”(Abstract) For example, Fang et al. teach “a message carrying a multi-channel occupancy information for multiple channels over a wireless communication medium and performing, by the wireless terminal, an access to the wireless communication medium by avoiding collisions using the multi-channel occupancy information.”(Fig(s).4A-4C; Abstract), but fail to disclose “… determining a time slot interval, T, based on a longest data packet to be transmitted on a shared channel in a data communications network; 
determining a local base time, t0, equal to a time at an end of receipt of a successful acknowledgement control packet on the shared channel; …
and 
determining that the local data packet was successfully transmitted when a successful acknowledgement control packet that uniquely indicates the local data packet is received on the shared channel within the interval T of transmitting the local data packet.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 14-18 are also allowed by virtue of their dependency on claim 13.
	Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 20, and as applied to claims 19 above, the best prior art found during the examination of the present, Fang et al. (U.S. Patent Application Publication # 2021/0251007 A1) teach “Techniques for sharing channel availability information using virtual sensing …”(Abstract) For example, Fang et al. teach “a message carrying a multi-channel occupancy information for multiple channels over a wireless communication medium and performing, by the wireless terminal, an access to the wireless communication medium by avoiding collisions using the multi-channel occupancy information.”(Fig(s).4A-4C; Abstract) in view of Yang et al. (U.S. Patent Application Publication # 2021/0251007 A1) teach “the virtual mini-slot partitioning may be used for defining feedback transmissions only, such that shared channel resource allocation (e.g., physical downlink shared channel (PDSCH) and physical uplink shared channel (PUSCH) resource allocation) can follow a different scheduling granularity, parameters, etc. than that indicated by the virtual mini-slots.”(Paragraph [0070]), fail to disclose: “wherein the channel utilization field holds data based on an integer multiple vs of a time slot interval, T, after a base time t0 for which a data packet from the first node is successfully transmitted.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Hart et al. (U.S. Patent Application Publication # 2012/0314583 A1) teach “controller 108 obtains channel occupancy data from a ("MAC") layer header.”(Paragraph [0025]) Also, Hart et al. teach “frames may be decoded to determine a virtual carrier sense and a NAV for each channel may be obtained.”(Paragraph [0049])
Lee et al. (U.S. Patent Application Publication # 2010/0150278 A1) teach “A carrier can be virtually sensed in a multiple access control (MAC) layer by sensing a packet having a MAC header with channel occupying time information. ”(Paragraph [0031])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 5, 2022